Citation Nr: 1711845	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  09-03 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Harper, Associate Counsel







INTRODUCTION

The Veteran served on active duty from February 1980 through April 1981.

By way of procedural history, the RO denied the Veteran's original service connection claim for an acquired psychiatric disorder in an October 1993 rating decision.  While that rating decision is now final, the Board observed that the psychiatric diagnoses now claimed were not considered in the final rating decision.  Accordingly, the Board determined, in January 2012, that the Veteran's claim on appeal here was to be decided on the merits, rather than as a petition to reopen, pursuant to Boggs v. Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal
from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  Thereafter, additional records were obtained by VA and then the RO in Columbia, South Carolina readjudicated the issue in an April 2008 rating decision.  However, because additional evidence was submitted within one year of the mailing of notice of the September 2007 rating decision, finality of that rating decision was precluded under 38 C.F.R. § 3.156 (b) (2016); therefore, the September 2007 rating decision is the appropriate decision on appeal.  

The Veteran currently resides in Florida and the RO in St. Petersburg, Florida currently has jurisdiction of this case.

Moreover, as reflected in the January 2009 substantive appeal, via VA Form 9, the Veteran waived a hearing before the Board.  

The Board remanded the claim in July 2010, January 2012, and March 2016, and such claim has since returned for further appellate consideration.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.
FINDINGS OF FACT

1.  The Veteran is currently diagnosed with an acquired psychiatric disorder, to include an anxiety disorder and an unspecified depressive disorder. 

2.  An acquired psychiatric disorder did not clearly and unmistakably exist before entry into active service.

3.  Symptoms of an acquired psychiatric disorder began during active service. 

4.  The probative medical evidence relates the Veteran's current diagnoses of an anxiety disorder and an unspecified depressive disorder to the symptoms of anxiety and depression experienced by the Veteran during active service. 


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for an acquired psychiatric disorder, diagnosed as an anxiety disorder and an unspecified depressive disorder, have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Introductory Matters

The Board will discuss the relevant law which it is required to apply.  This includes statutes published in Title 38, United States Code ('38 U.S.C.A.'); regulations published in the Title 38 of the Code of Federal Regulations ('38 C.F.R.') and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to 'Fed. Cir.') and the Court of Appeals for Veterans Claims (as noted by citations to 'Vet. App.').

The Board is bound by statute to set forth specifically the issue under appellate consideration, and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  
38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); See also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  The U.S. Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

As the instant decision grants service connection for an acquired psychiatric disorder, to include an anxiety disorder and unspecified depressive disorder, which is a complete grant as to the issue on appeal, no further discussion of VA's duties to notify and to assist is necessary. 


Pertinent Service Connection Law and Regulations

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed before active service and was not aggravated by active service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  Only such conditions as are recorded in examination reports are to be considered as noted.  
38 C.F.R. § 3.304(b).  

Where such defects, infirmities or disorders are not noted when examined, accepted, and enrolled for service, pursuant to 38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304, in order to rebut the presumption of soundness on entry into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-03.

A mere history provided by a veteran of the pre-service existence of disorders not recorded at the time of the entrance examination, does not, in itself, constitute a notation of a preexisting disorder.  38 C.F.R. § 3.304 (b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  The Court has held that the presumption of soundness upon entry into service may not be rebutted without "contemporaneous clinical evidence or recorded history" in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  The United States Court of Appeals for the Federal Circuit explained the Miller decision finding that "[n]othing in the court's opinion suggests that without such evidence the presumption can never be rebutted," emphasizing that any such determination must consider "how strong the other rebutting evidence might be."  Harris v. West, 203 F.3d 1347, 1351 (Fed. Cir. 2000).

In explaining the meaning of an increase in disability, the Court has held that "temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); see also Davis v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002) (explaining that, for non-combat veterans, a temporary worsening of symptoms due to flare ups is not evidence of an increase in disability).  However, the increase need not be so severe as to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).

A veteran need not produce any evidence of aggravation in order to prevail under the no-aggravation prong of the presumption of soundness.  Rather, the burden is on VA to establish by clear and unmistakable evidence that it was not aggravated or that any increase in severity was due to the natural progress of the disease.  Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).  "The Federal Circuit has made clear that the Secretary may rebut the second prong of the presumption of soundness through demonstrating, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was due to the natural progression of the condition."  Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009) (citing Wagner, 370 F.3d at 1096).  This burden must be met by affirmative evidence demonstrating that there was no aggravation.  See Horn, 25 Vet. App. at 235.  Conversely, the burden is not met by finding "that the record contains insufficient evidence of aggravation."  Id.  If the presumption of soundness is not rebutted, the case converts to one for direct service connection.  See Wagner at 1096. 

Personality disorders are not diseases or injuries under VA regulations and, therefore, are not disabilities for which service connection can be granted.  
38 C.F.R. § 3.303 (c) (2016).  Nevertheless, service connection may be granted if the evidence shows that an acquired psychiatric disorder was incurred or aggravated in service and superimposed upon the preexisting personality disorder.  
38 C.F.R. §§ 4.9; 4.125(a); 4.127 (2016).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 
38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. 49 (1990). 

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

The Issue of Preexistence of an Acquired Psychiatric Disorder

At the outset, the Board notes that September 2015 VA psychiatric records report that the Veteran is currently diagnosed under the Diagnostic and Statistics Manual (DSM) 5 with an anxiety disorder, an unspecified depressive disorder, PTSD related to childhood trauma, and dependent and schizotypal personality traits.  A current disability is therefore demonstrated.

Further, the Board finds that, on the service entrance examination, a diagnosis or symptoms of an acquired psychiatric disorder was not "noted" at entry; therefore, the presumption of soundness attaches and requires clear and unmistakable evidence that the disease or injury existed prior to service and that the disease or injury was not aggravated by service to rebut the presumption.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304; Wagner; Horn. 

After reviewing all the evidence of record, both lay and medical, the Board finds that the evidence is not clear and unmistakable that an acquired psychiatric disorder existed before active service.  In multiple VA medical treatment records, the Veteran reported a hospitalization before active service for a "nervous breakdown" when he was 16 or 17 years old.  See May, June, August, and September 1993 VA treatment records.  However, the Veteran also reported that this hospitalization was related to a head injury.  See May, June, August, and September 1993 VA treatment records and September 1994 VA treatment records.  Additionally, the Veteran reported in a June 1993 VA medical record that he experienced "psychiatric problems" since the age of six.  However, the Veteran denied being treated for psychiatric symptoms before service in his February 1980 Report of Medical History for entrance, in November 1980 service treatment records, and in May 1993 post-service VA treatment records.  Also to be considered is the note included in the March 2012 VA medical examination that the Veteran is not an accurate historian.  The Board emphasizes that the Veteran's mere lay history of the pre-service existence of an acquired psychiatric disorder does not constitute a notation of a preexisting disorder.  38 C.F.R. § 3.304 (b)(1).  In addition, the Board points out that his lay reports of a psychiatric disability preexisting service are clearly inconsistent as reflected above.  

Notably, there is no contemporaneous clinical evidence or recorded history to corroborate his lay contention of a preexisting acquired psychiatric disorder.  See Miller.  The record here is completely devoid of any such evidence in the Veteran's VA and private psychiatric and medical records to corroborate his purported psychiatric hospitalization before service.  Moreover, while the Veteran is competent to report observable, pre-service psychiatric symptoms he experienced, he does not do so here.  Jandreau, 492 F.3d 1372 (Fed. Cir. 2007); Davidson, 581 F.3d 1313 (Fed. Cir. 2009).  See also 38C.F.R. § 3.304(b)(2) ("History conforming to accepted medical principles should be given due consideration").  Instead, the Veteran merely provides vague reports of being hospitalized related to a head trauma or for a "nervous breakdown" or both.  To the extent that the Veteran offers his lay reports of a pre-existing psychiatric hospitalization or disorder as competent evidence, such attempt fails, as he does not have the requisite medical training to diagnose himself or provide a competent opinion on a complex medical issue, such as the existence of a psychiatric disorder prior to service.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  

Based on this body of evidence, the Board finds that, without corroborating contemporaneous clinical evidence or recorded history in the record of a preexisting psychiatric disorder, there is not clear and unmistakable evidence that an acquired psychiatric condition existed before active serve.  Indeed, a VA psychiatrist, in a July 2016 addendum, opined that the Veteran clearly did not have an acquired psychiatric disorder before active service.  In so finding, the VA examiner also noted the absence of any psychiatric disorder noted on the Veteran's entrance examination report and the absence of any report during the 2016 examination of any preexisting acquired psychiatric disorders (Veteran mentioned to the examiner only a brief period of adjustment issues that resolved by age five, as well as a preexisting head injury).  The Board finds this opinion highly probative in that the examiner had the benefit of reviewing the Veteran's entire claims file, which includes the Veteran's STRs, post-service medical evidence, and his medical history, and provided supporting rationale.  

For the above-stated reasons, the Board finds that an acquired psychiatric disorder did not clearly and unmistakably exist before service.  Clear and unmistakable evidence that the disorder preexisted service and was not aggravated is required to rebut the presumption of soundness.  If either prong of this test fails, the presumption of soundness attaches.  When the presumption of soundness is not rebutted, the case converts to one for direct service connection.  See Wagner at 1096.

Direct Service Connection Claim for an Acquired Psychiatric Disorder

As indicated above, the Board notes that the Veteran is currently diagnosed with acquired psychiatric disorder, variously diagnosed as an anxiety disorder and an unspecified depressive disorder.  These diagnoses are reflected on the Veteran's March 2012 VA examination report and his VA psychiatric treatment records from August 1983 and March 1993 through September 2016.

After a review of all the evidence of record, both lay and medical, the Board finds that the preponderance of the evidence supports a finding that the Veteran's currently diagnosed anxiety and unspecified depressive disorders are directly related to his active service.  In finding so, the Board notes that the Veteran was treated for symptoms related to anxiety and depression in service.  In this regard, service treatment records dated in in September 1980 show he reported symptoms of depression, tearfulness, and a decreased appetite, and admitted to vague suicidal ideations.  The psychiatrist's impression was reactive depression.  

Moreover, in November 1980 service treatment records, the Veteran reported that he was treated by a physician for aching chest pain, occasional dizziness, shortness of breath, and clammy hands not related to exertion or exercise.  The physician's initial impression was also depression.  The psychiatrist described the Veteran as somewhat mournful looking, with a slow and shuffling gait.  The psychiatrist reports the Veteran had a pleading and helpless manner with a somewhat pouting expression.  The Veteran's mood was reported as neutral to mildly depressed.  The psychiatrist diagnosed the Veteran with passive-aggressive personality, but found him fit for duty.  

According to an April 1981 Medical Evaluation Board (MEB) report, the Veteran's family brought him to an outpatient psychiatric clinic and asked that he be treated in March 1981.  Following the outpatient psychiatric consultation, the Veteran was admitted to the psychiatric inpatient unit at a Naval hospital.  On admission, the Veteran appeared agitated and depressed.  The physician found no evidence of psychosis or brain dysfunction.  The Veteran denied suicidal ideations, but also admitted to thinking about shooting himself to end his problems for approximately one month before admission to the hospital.  

The April 1981 MEB report notes that the Veteran was diagnosed with mixed personality pathology, with passive-dependent, immature and histrionic features.  The MEB report opines that the Veteran's characteristic response to stress or frustration was to become agitated, teary, and melodramatic, while entertaining thoughts of suicide.  Despite the Veteran being diagnosed with only a personality disorder during service, the evidence demonstrates symptoms of anxiety and depression during service. 

As discussed above, the Veteran was treated for symptoms of anxiety and depression in service.  The Veteran was hospitalized in service for treatment of a mental condition, which included symptoms of anxiety and depression.  

Post-service records continue to demonstrate psychiatric complaints and treatment.   VA treatment records dated in August 1983 reflect the Veteran's complaint of sleep disturbances that caused him to fall asleep during the day.  Narcolepsy and a central nervous system disorder were ruled-out, and the treatment records report the Veteran was on medication to treat anxiety and depression.  The Veteran was diagnosed with depression.  In the Veteran's January 1993 Social Security Disability application, the Veteran reported that his depression wore him down.  The Board notes that the Veteran is currently receiving Social Security Disability for a mood or affective disorder.  However, SSA determinations regarding employability are not considered binding on VA, as SSA subscribes to different statutory and regulatory criteria.  See Collier v. Derwinski, 1 Vet. App. 413 (1991). 

VA treatment records dated in March 1993 report the Veteran was hospitalized a second time after presenting with depression and recurrent suicidal ideations.  The Veteran reported he was abused daily by his father as a child from the age of five and sexually abused by a relative.  In an April 1993 discharge report, the Veteran was diagnosed under the DSM-III with an Axis I diagnosis of PTSD, secondary to childhood abuse and Dysthymia; Axis II passive dependent personality style with some obsessive features; and Axis IV was severe.  The Veteran did not meet the criteria under the DSM-III for major depression, but the VA physician notes the Veteran exhibited signs of PTSD related to childhood experiences. 

VA walk-in clinic treatment records dated in April 1993 reflect the Veteran's complaints of feeling stressed, having low self-confidence, and problems with his short-term memory.  The physician noted the Veteran was tearful over giving away his dog.  

In May 1993, the Veteran reported to a VA Medical Center with neurological complaints.  A psychologist interviewed the Veteran and opined that the Veteran had major depressive disorder.  

VA treatment records also dated in May 1993 describe the Veteran as presenting with depression and recurrent suicidal ideation.  The Veteran reported current episodes of depression related to the death of his mother.  The Veteran also reported having anxiety attacks and depression.  The physician opined that under the DSM-III, the Veteran did not meet the criteria for major depressive disorder or dysthymia, and was diagnosed with adjustment disorder with depressed mood, secondary to PTSD related to his childhood experiences.  

The Veteran appeared at a VA examination in June 1993 related to an unrelated claim and the associated report indicates that the Veteran was unkempt and displayed psychomotor retardation, tearfulness; he was unable to maintain eye contact.  After five minutes, the Veteran became totally withdrawn.  The examiner referred the Veteran to be evaluated at the emergency room due to the severity of his depressed mood, and the Veteran was consequently hospitalized a third time.  

In April 1999, VA treatment records diagnosed the Veteran with depression after he complained of chest pain.  The physician noted the Veteran failed to make eye contact and described the Veteran as depressed.  In June 2002 VA treatment records, the Veteran was diagnosed as moderately depressed without psychosis.  In June 2003 VA treatment records, the Veteran reported taking Wellbutrin at that time to treat depression.  VA treatment records dated in January 2007 indicate that the Veteran presented to the clinic with symptoms of depression, and the physician's assessment was that the Veteran was depressed without psychosis. 

The Veteran submitted to an additional VA examination in March 2012 and an addendum medical opinion from the same examiner was issued in July 2016.  The VA examiner, a psychiatrist, in March 2012 confirmed the Veteran's Axis I diagnosis of depressive disorder with Axis II schizotypal and dependent personality features under the DSM IV.    

On the question of etiology, the March 2012 VA examiner opined that it was less likely than not that the Veteran's psychiatric disability had its onset during service.  However, the examiner noted that the current diagnosis of an Axis I depressive disorder and schizotypal and Axis II with dependent personality features under the DSM IV was different that the personality disorder diagnosed by the April 1981 MEB.  The VA examiner also opined that the diagnosis of an Axis I depressive disorder appeared justified, but agreed that there was significant Axis II pathology present.  It was unclear from the report if the examiner was opining on whether the personality disorder was less likely than not related to the Veteran's currently diagnosed anxiety disorder and depressive disorder or if the currently diagnosed anxiety disorder and depressive disorder was less likely than not related to service.  
Consequently, the Board remanded for an addendum opinion to clarify whether the Veteran had a preexisting acquired psychiatric disorder before service.  If no acquired psychiatric disorder preexisted service, a medical opinion to ascertain the likelihood that the Veteran's current acquired psychiatric disorders had their onset in service was requested.  

In the July 2016 addendum opinion, the VA examiner clarified that the Veteran did not have an acquired psychiatric disorder before active service.  The examiner further opined that it was at least as likely as not that the Veteran's currently diagnosed depressive disorder is related to the same anxiety and depressive symptoms experienced in service.  The examiner noted that it was clear that the symptoms experienced in service were a manifestation of the Veteran's personality disorder, and that because of the personality disorder, the Veteran will experience periods of decompensation leading to symptoms of depression and anxiety.  The examiner indicated that the symptoms of anxiety and depression are superimposed on to the personality disorder.  The examiner linked the onset of the anxiety and depressive disorders to active service.  

The Board observes that the March 2012 medical examination focused on the personality disorder, which is not eligible for service connection as it is not a disability.  However, the July 2016 addendum medical opinion fleshes out the examiner's reasoning and bases further, focusing on the onset of the anxiety and depression disorders and how they relate to the noncompensable personality disorder.  Although a personality disorder is not a compensable disability, additional disorders superimposed on to a personality disorder that meets the requirements for direct service connection are compensable.  38 C.F.R. §§ 4.9; 4.125(a); 4.127; see also Winn v. Brown, 8 Vet. App. 510 (1996) and Conley v. Peake, 543 F.3d 1301 (Fed. Cir. 2008).  

The Board finds the March 2012 and July 2016 addendum VA opinion, as a whole, to be highly probative as to the etiology of the Veteran's anxiety and depressive disorders as the examiner had the benefit of reviewing the Veteran's entire claims file, which includes the Veteran's STRs, post-service medical evidence, and his medical history, and provided supporting rationale.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion") (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners).  Moreover, the opinion is factually accurate and fully articulated; it also contains sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

Finally, the Board notes that the evidence of record indicates that the Veteran may have other currently undiagnosed acquired psychiatric disorders.  Where a veteran is diagnosed with multiple mental health disabilities, and it is unclear from the record which symptoms are attributable to each distinct disability, the Board is precluded from differentiating between the symptomatology and the disabilities.  See Mittleider v. West, 11 Vet. App.181, 182 (1998) (per curiam).  In this case, the Board is unable to differentiate the symptomatology of the anxiety disorder and the unspecified depressive disorder from the symptoms of any other acquired psychiatric disorder, as the medical evidence of record has not made such differentiation.  The VA examiner of the March 2012 and July 2016 medical opinion specifically opined that it was not possible to differentiate the symptoms as they were inextricably intertwined.  As such, all identified mental health symptomatology shall be attributed to the now service-connected unspecified anxiety disorder and depressive disorder.  

In summary, the Veteran is currently diagnosed with an acquired psychiatric disorder, to include an anxiety disorder and unspecified depressive disorder.  During service, he reported symptoms of and was treated for symptoms of depression and anxiety.  Moreover, the highly probative July 2016 VA medical opinion linked the Veteran's symptoms of anxiety and depression in service to the current diagnosis of an acquired psychiatric disorder.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's acquired psychiatric disorder is related to service.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 38 C.F.R. § 3.303(d).  
					
ORDER

Service connection for an acquired psychiatric disorder, diagnosed as an anxiety disorder and an unspecified depressive disorder, is granted.



____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


